Citation Nr: 0017028	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran had honorable active service from February 15, 
1961 to February 14, 1964.  The veteran's service from 
February 15, 1964 to November 17, 1965 has been characterized 
as dishonorable for VA benefit purposes.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
bilateral hearing loss.  In March 1999 the veteran expressed 
disagreement only with the denial of service connection for 
left ear hearing loss.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence establishes that the 
veteran's current left ear hearing loss is not related to his 
period of active duty.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
11375107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  See 38 C.F.R. § 
3.303(b) (1999).  In addition, service connection may be 
presumed for certain diseases, including sensorineural 
hearing loss, which manifest to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  As a preliminary 
matter, the Board finds that the veteran has presented a 
well-grounded claim and that no further assistance is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service medical records include audiological 
examinations in February and September 1961, October and 
December 1962, and November 1965.  The enlistment examination 
of February 1961 recorded a score of 15/15 on the whispered 
voice test.  Audiometer testing performed on a reenlistment 
examination of September 1961 showed decreased hearing of the 
right ear at 4000 Hertz and of the left ear at 4000 and 8000 
Hertz.  A reenlistment examination of October 1962 included 
an audiometer test that showed the veteran's hearing to be 
within normal limits.  However, in December 1962, the veteran 
complained of defective hearing and tinnitus.  Audiometer 
results revealed decreased hearing of the left ear at 4000 
Hertz and above.  Whispered voice and audiometer tests 
performed during the separation examination of November 1965 
found the veteran's hearing to be normal.

A letter from the veteran's wife stated that she had known 
the veteran since August 1967 and that he had always 
complained about his hearing.  She believed that his hearing 
had worsened over the years and that he had difficulty 
understanding conversation and television.  Audiology records 
from Gundersen Clinic include examinations in March 1979, 
April 1981, July 1986, and September 1997.  The records show 
the presence of a bilateral hearing loss.  In March 1979, it 
was noted that the veteran's main complaint was tinnitus and 
that he was aware of his hearing loss since service days.

During a VA examination in April 1998, the veteran reported 
that he was exposed to large weapons firing, without hearing 
protection, while on active duty.  Upon examination, the 
average puretone thresholds were measured to be 50 decibels 
for the right ear and 65 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 86 percent in the left ear.  The 
examiner explained that the right ear exhibited slight 
sensorineural hearing loss at 1000 Hertz, mild loss at 1500 
and 2000 Hertz, moderate loss at 3000, and severe loss at 
4000 Hertz.  The left ear had slight sensorineural hearing 
loss at 1000 Hertz, mild loss at 1500 Hertz, moderately 
severe loss at 2000 Hertz, and severe loss at 3000 Hertz and 
above.

The examiner reviewed the veteran's service medical records 
and observed that he had normal hearing at the time of his 
enlistment and his separation from the military.  The 
examiner observed that the veteran exhibited decreased 
hearing in September 1961 and December 1962.  However, 
subsequent data showed normal hearing, and the examiner 
opined that it was likely that the September 1961 and 
December 1962 findings represented temporary threshold 
shifts.  The examiner also observed that there was no record 
of sustained complaints of hearing loss following discharge 
from service.  In short, the normal hearing thresholds at 
discharge did not support a finding of service relation.

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for left ear hearing loss.  The Board 
acknowledges that the veteran currently suffers from 
bilateral hearing loss and that he sustained periods of 
decreased hearing while on active duty.  However, the VA 
examiner, after a thorough evaluation and review, has 
determined that the episodes of diminished hearing during 
service are not related to the present hearing loss.  The 
veteran has submitted no medical evidence to the contrary.  
Therefore, the Board cannot grant the veteran the benefit of 
the doubt because the evidence is not in relative equipoise.  
In summary, the record contains only one professional opinion 
and this opinion does not support a grant of service 
connection.  The veteran also has presented no medical 
evidence of hearing loss following his discharge from service 
until 1979.  Therefore, service connection may not be granted 
pursuant to 38 C.F.R. §§ 3.307, 3.309 (1999).  Accordingly, 
the benefit sought on appeal must be denied.


ORDER

Service connection for left ear hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

